FILED
om Cte

UNITED STATES DISTRICT COURT Oi IES PH be b3
MIDDLE DISTRICT OF FLORIDA Wns | wos
TAMPA DIVISION CLERK US DISTRICT

UNITED STATES OF AMERICA
v. CASE NO, 3?2°20¢%° oT 3-7 ogy

ALFREDO AGROMAYOR,
JULIO ROSA,

JOHN FIGUEROA,
EMMANUEL FULLER,
JOSHUA CORNMAN, and
CHRISTOPHER MOQUETTE

 

MOTION TO SEAL INDICTMENT
AND RELATED DOCUMENTS

Pursuant to Fed. R. Crim. P. 6(e)(4), and in the interests of law
enforcement, the United States of America by Maria Chapa Lopez, United
States Attorney for the Middle District of Florida, hereby moves the Court to
direct the Clerk to seal the Indictment, the file copy of the warrants, defendant
information sheets, this motion, the Court's order regarding this motion and
any other documents filed in this case that would identify the defendants.
Disclosure of the existence of these documents prior to the arrest of the
defendants could hinder or impede arrest efforts.

The United States further moves that the Court direct the Clerk to seal

the Indictment in this case except when necessary to provide certified copies of

oh

   

the Indictment to the United States Attorney's Office. “zy, ie | oy a aah
a 4 “ RRA EE a Bate

4 PM Ede
The United States further requests that the Court's Order allow the
United States Marshals Service to release certified copies of the arrest warrant
to the case agent or other appropriate law enforcement and/or to the United
States Attorney's Office, upon verbal request of the United States Attorney's
Office to the United States Marshals Service, without further order of the
Court.

The United States further requests that the Court’s Order allow the
United States Marshals Service or other appropriate law enforcement agency
to enter the arrest warrants into the National Crime Information Center
(NCIC) database or other appropriate law enforcement database, without
further order of the Court.

The United States further requests that the Court's Order allow the
United States to disclose the existence of the Indictment in any subsequent
search and/or seizure warrants which may be executed in conjunction with

the arrest of the defendants.
The United States further moves that the Court direct the Clerk to

unseal the documents described herein without further order when any named

defendant is taken into custody.

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

Bea
MariaGuzman
Assistant United States Attorney
Florida Bar No. 053325
400 N. Tampa Street, Suite 3200
Tampa, Florida 33602-4798
Telephone: (813) 274-6000
Facsimile: (813) 274-6358
E-mail: Maria.Guzman@usdoj.gov
